Case 19-33545-sgj7 Doc 123-3 Filed 04/15/20                     Entered 04/15/20 11:14:18     Page 1 of 2




                         CAVAZOS HENDRICKS POIROT, P.C.
ANNE ELIZABETH BURNS                          ATTORNEYS AT LAW                            MICHAEL W. SEBESTA
ARNALDO (Arnie) N. CAVAZOS, JR.                                                              JOHN DEE SPICER
CHARLES B. HENDRICKS
                                          SUITE 570, FOUNDERS SQUARE                    *LYNDEL ANNE VARGAS
STEVEN T. HOLMES                              900 JACKSON STREET                   **CHRISTOPHER J. VOLKMER
GEORGE YU-FU KING                           DALLAS, TEXAS 75202-4425                            EMILY S. WALL
ROD L. POIROT
                                                  (214) 573-7300
                                                 www.chfirm.com                        SENDER’S INFORMATION:
* Also licensed in Florida & New York
** Of Counsel                                                                                ewall@chfirm.com
                                                                                                (214) 573-7307



                                                   April 15, 2020

Bureau of Safety and Environmental Enforcement

             Re:          In re Hoactzin Partners, L.P., Case No. 19-33545-sgj7

Dear Sir or Madam:

        This firm represents Anne Elizabeth Burns, Chapter 7 Trustee for the bankruptcy estate of
Hoactzin Partners, L.P. in Case No. 19-33545-sgj7 pending in the United States Bankruptcy Court,
Northern District of Texas, Dallas Division. Hoactzin is the operator of four terminated leases
listed on the attached Exhibit A.

        Regarding the Rights of Way listed on Exhibit A, please let this letter serve as confirmation
that the three ROWs listed on Exhibit A are no longer in use, and to the best of the Trustee’s
knowledge have not been used or accessed since some time prior to Hoactzin’s bankruptcy filing
on October 26, 2019.

        The purpose of this letter is to inform the recipient of impending risks that may arise given
the non-use of the ROWs so that the recipient can take any appropriate actions regarding expiration
of the ROWs.



                                               Very truly yours,



                                               Emily S. Wall
                                               Counsel for Anne Elizabeth Burns, Chapter 7 Trustee




                                                      Exhibit 3
                                                     Page 1 of 21
Case 19-33545-sgj7 Doc 123-3 Filed 04/15/20    Entered 04/15/20 11:14:18     Page 2 of 2



                               Hoactzin Partners, L.P.
                                       Leases
 Lease OCS-G 06168                          High Island Block 196
 Lease OCS-G 34831                          Ship Shoal Block 145
 Lease OCS-G 11984                          Ship Shoal Block 159
 Lease OCS-G 25007                          West Delta Block 62
                             Right of Use and Easement
 RUE OCS-G 30307                            High Island Block 176 – Platform A
 RUE OCS-G 30290                            High Island Block 176 – Platform B
 RUE OCS-G 30275                            Ship Shoal Block 144 – Caisson #1
 RUE OCS-G 30327                            West Delta Block 62 – Platform D
                                    Right of Way
 ROW OCS-G 29226                            Pipeline Segment #109050
 ROW OCS-G 26945                            Pipeline Segment #8933
 ROW OCS-G 28745                            Pipeline Segment #14995




                                    EXHIBIT A
                                      Exhibit 3
                                     Page 2 of 2
